Exhibit 10.13

FIRST AMENDMENT TO GRANT AGREEMENT

THIS FIRST AMENDMENT TO GRANT AGREEMENT (this “Amendment”), is made this 26th
day of November, 2013 (the “Effective Date”) between KELLWOOD COMPANY
(“Company”) and Lisa Klinger (the “Optionee”).

WHEREAS, the Optionee holds certain options to acquire common stock of Company
(the “Options”) pursuant to that Grant Agreement pursuant to the 2010 Stock
Option Plan of Kellwood Company, dated as of December 10, 2012 (the “Option
Agreement”); and

WHEREAS, the Company and Optionee desire to amend the Option Agreement on the
terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, the parties enter into
this First Amendment to the Option Agreement (this “Amendment”).

1. This Amendment is effective immediately as of the Effective Date.

2. Section 7 of the Option Agreement is hereby amended by adding the following
new paragraph to the end of such section:

Notwithstanding the foregoing, following the closing of an IPO (as defined
below), the vested portion of the option may be exercised at any time prior to
the expiration date that is provided in Section 9. For the avoidance of doubt,
in no event shall the previous sentence modify the vesting provisions of this
Grant Agreement. For purposes of this Grant Agreement, “IPO” shall mean a sale
in an underwritten initial public offering registered under the Securities Act
of 1933 (as amended) of equity securities of the Company or a parent or
subsidiary of, or a successor to, the Company holding all or substantially all
of the business of the Company that is comprised of the Vince label of clothing.

3. Section 9 of the Option Agreement is hereby amended by adding the following
sentence to the end thereof:

Notwithstanding the foregoing, following the closing of an IPO, the option shall
expire, if not exercised prior thereto, on the earlier to occur of (i) ten years
following the date of grant of the option; (ii) the date that is one year
following the termination of Optionee’s employment by the Company due to
Optionee’s death or Disability, (iii) the date that is thirty (30) days
following the termination of Optionee’s employment by the Company other than for
Cause or by the Optionee for any reason; provided, however, any day that occurs
during a “black out period” under the Company’s Security Trading Policy which
would be applicable to the Optionee if the Optionee remained an employee of the



--------------------------------------------------------------------------------

Company, shall not be counted for purposes of calculating such thirty (30) day
period or (iv) immediately upon a termination of employment by the Company for
Cause.”

4. This Amendment represents the complete and total understanding of the parties
with respect to the content thereof, and cannot be modified or altered except if
done so in writing, executed by all parties.

5. This Amendment shall in no way modify, alter, change or otherwise delete any
provision of the Option Agreement, unless specifically done so by the terms of
this Amendment, and all the remaining provisions of the Option Agreement shall
remain in full force and effect. This Amendment may be executed in two (2) or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
written below and upon full execution by all parties, this First Amendment shall
be effective as set forth in Section 1 above.

 

OPTIONEE

/s/ Lisa Klinger

Date:  

November 26, 2013

COMPANY

/s/ Keith Grypp

By:   Keith Grypp Its:  

Senior Vice President, Secretary and General Counsel

Date:  

November 26, 2013

Signature Page to First Amendment to Grant Agreement